OPINION
LARSEN, Justice.
In this direct appeal from his judgments of sentence, appellant raises five issues: 1) the evidence presented at trial was insufficient to support his convictions; 2) the lower court erred in failing to suppress his confession; 3) the lower court erred by admitting a statement of one of the victims immediately after the shooting; 4) trial counsel was ineffective for failing to present an alibi defense; and 5) trial counsel was ineffective for failing to properly impeach the credibility of a Commonwealth witness. We have reviewed the record and find these contentions to be without merit.
Accordingly, the judgments of sentence are affirmed.